Citation Nr: 1743683	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Pursuant to a joint motion for remand filed by VA and the Veteran, in June 2016 the Court of Appeals for Veterans Claims (CAVC) vacated the Board's April 2015 decision and remanded it to the Board for compliance with its instructions. Before the CAVC, the parties agreed that the Board failed to ensure the VA provided the Veteran with an adequate medical examination that substantially complied with the Board's August 2014 remand directives. All actions ordered by the remand have been accomplished and the case is ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran does not demonstrate a disability as a result of an in-service brain injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a brain injury have not been met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In June 2009, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, Social Security Administration (SSA) records, VA examination reports, and personal statements have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided VA examinations in August 2012, March 2013, September 2014 and January 2015. In November 2016 the Board requested a medical opinion from a neurological specialist in order to determine if the Veteran had a traumatic brain injury (TBI), whether such an injury is related to service, and whether any cardiac conditions contribute to the Veteran's neurological complaints. 

In the joint motion for remand, the parties noted that March 2013 and September 2014 neuropsychological testing reports cited by VA physicians were not apparently in the record. However, these tests must be read in whole and indicate that beyond test results reported in the examiner's assessments (which the parties have not apparently faulted), there are no separate compilations of data relied upon by the examiner.

The text of the March 2013 report clearly indicates that it was premised on a comprehensive examination which inquired of all apparently medically relevant categories, including on page 5 that "motor activity [is] normal," and that the Veteran's "visual spatial orientation" as reported on page 6 was "mildly impaired." Such was indicated on the bottom of paragraph 6 as "[c]onfirmed on MOCA (Montreal Cognitive Assessment)." However, no further testing beyond that already reported was deemed necessary on the date of the examinations as indicated by the response "no" as to whether "have diagnostic imaging studies or other diagnostic procedures been performed?" on page 10. Similarly the examiner also reports that there were no "other significant diagnostic test findings" on the same page. The September 2014 examination report as found deficient by the parties is similarly analyzed, indicating that neuropsychological testing had been conducted. 

Review of the whole of these reports indicate that they are informed, competent and responsive to the inquiry before VA. Monzingo v. Shinseki, 26 Vet. App. 97, 105   (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293   (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).

The December 2016 opinion fully addressed the Veteran's allegations and symptoms, and is probative. The VA specialist reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered a factually-informed opinion in response to the medical questions presented. There is no duty to provide another examination or obtain another medical opinion. See 38 C.F.R. 
§§ 3.326, 3.327 (2016).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.




Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends both his in-service competitive boxing activities and a football-related head injury prior to discharge resulted in a brain injury which demonstrates with chronic headaches, speech difficulties, and memory loss.

The Veteran boxed with the Eighth Army's Boxing Team in 1969. The Veteran contends he was "knocked out" on more than one occasion. At his October 1970 discharge examination report, the Veteran denied a history of frequent or severe headaches, dizziness, history of head injury, loss of memory, or periods of unconsciousness. The report noted the Veteran acknowledged being hit in the head while playing football five to six months before, which was followed by tinnitus, and no sequelae. 

In July 2004, a medical examiner noted the Veteran was recently diagnosed with cardiomyopathy and hypertension. Significantly, the examiner also noted the Veteran reported that he was feeling "healthy" prior to this examination. Several months later during a March 2005 medical examination the Veteran answered "no" to whether he had "frequent headaches" and "head injuries." 

The Social Security Administration (SSA) found the Veteran disabled in June 2006, noting that the Veteran reported he had light-headedness starting in May 2005. 

At the August 2012 TBI examination, the Veteran reported he wore head gear when he boxed in service. The examiner noted the Veteran's heart attack, which required an implanted defibrillator, and his high blood pressure. The examiner also noted the Veteran complained of mild memory loss. The Veteran demonstrated normal judgement, routinely appropriate social interaction and unimpaired orientation. The Veteran's motor activity was normal, but his visual spatial orientation was mildly impaired. The Veteran reported subjective symptoms of mild or occasional headaches and mild anxiety. The examiner noted no neurobehavioral effects and unimpaired communication. The Veteran's consciousness was normal. The examiner opined the Veteran did not demonstrate residuals of a TBI. The examiner opined the Veteran did not have a TBI "nor does he have any residuals due to any TBI." 

At the March 2013 TBI examination, the examiner noted the Veteran's heart attack, which required an implanted defibrillator, and hypertension. The examiner noted the Veteran complained of mild memory loss. The Veteran demonstrated normal judgment, routinely appropriate social interaction and unimpaired orientation. His motor activity was normal, but his visual spatial orientation was mildly impaired. He reported no subjective symptoms, no neurobehavioral effects, unimpaired communication and normal consciousness. The examiner opined the Veteran did not demonstrate residuals of a TBI. Neuropsychological testing showed some difficulty with concentration and recall but no other testing was ordered. The examiner opined there was no evidence of TBI nor TBI residuals.  

At the September 2014 TBI examination, the examiner noted the Veteran complained of mild memory loss and mild impaired judgment. The Veteran's social interaction and motor activity were normal and his orientation unimpaired. The Veteran reported mildly impaired visual spatial orientation. The examiner noted no subjective symptoms or neurobehavioral effects. The examiner noted unimpaired communication skills and normal consciousness. The examiner opined the Veteran did not demonstrate residuals of a TBI, but noted the results of his neuropsychological exam showed "visual [spatial] and speed of processing are slow consistent with hypoxic brain injury." The examiner also noted the Veteran's cardiac history. The examiner opined the Veteran suffered "a hypoxic head injury stemming from his cardiac arrest. Despite being a boxer he has no history of brain damage from his time boxing for the Army." 

At the December 2014 TBI examination, the examiner noted the Veteran had a diagnosis of hypoxic brain injury and heart disease. He noted that objective evidence noted moderate impairment of memory and mildly impaired judgment. The Veteran's social interaction was routinely appropriate but his forgetfulness caused a loss of awareness. The Veteran's motor activity was normal and his visual spatial orientation was mildly impaired. The examiner noted no subjective symptoms or neurobehavioral effects, with unimpaired communication and normal consciousness. The examiner opined the Veteran did not demonstrate residuals of a TBI. He noted neuropsychological testing results were "abnormal, secondary to severe brain impairment." The examiner opined the Veteran's impairments were due to his "low oxygen brain injury secondary to a cardiac arrest following a heart attack in 2013" and not because of a TBI.

At the January 2015 TBI examination, the Veteran reported he had headaches, memory issues and speech issues since service. The Veteran's judgment was normal, and his social interaction was occasional inappropriate. His orientation was occasionally disoriented to date and time. His motor activity was normal most of the time, but mildly slowed at times due to weakness in his legs and hands. His visual spatial orientation was moderately impaired and he reported difficulty using assistive devices. The Veteran reported subjective symptoms that mildly interfered with daily living or work, including leg weakness and back pain. He also reported feeling irritable and that he desired to be alone, and the examiner noted these neurobehavioral effects occasionally interfered with his workplace or social interactions. The examiner noted the Veteran's comprehension was only occasionally impaired and that he can communicate complex ideas, noting however he did have difficulty understanding others at times. The Veteran's consciousness was normal. The examiner opined the Veteran did not have residuals of a TBI. The examiner did not order any additional test, and opined that the Veteran's "current symptoms and impairments are more likely than not due to post-service events. Significant cardiac history and cervical spine condition noted."
 
The December 2016 neurological specialist reviewed the claims file and issued an opinion regarding whether the Veteran has a brain injury, whether such an injury is related to service, and whether the Veteran's cardiac conditions contribute to any of the Veteran's neurological complaints. The examiner opined the Veteran did not have a brain injury in service because there is no documented alteration, loss of consciousness, posttraumatic amnesia (PTA) or focal neurological signs during service. The examiner also noted the record is silent for any complaints of residuals of a brain injury in service, including headaches, memory impairment, dizziness or visual spatial dysfunction. The examiner also opined the Veteran does not currently demonstrate residuals of a brain injury. The Veteran's complaints of headaches, dizziness, mild memory loss and mild to moderate visual spatial orientation dysfunction are more likely caused by his hypertension medications or his sleep apnea. 

The examiner also opined that the Veteran's cardiac condition does not play a significant role in the development of the Veteran's complaints. The only cardiac symptom on record is dyspnea, or shortness of breath. The examiner noted the Veteran had dilated cardiomyopathy "which often results in dyspnea." Regarding the Veteran's reported headaches and visual spatial dysfunction, no medical evidence suggest a link between these symptoms and any cardiac condition. Regarding the Veteran's reported dizziness, the examiner opined the symptom is likely secondary to orthostatic hypertension caused by the Veteran's medication, as noted during a 2005 examination, and not caused by any cardiac condition. Regarding the Veteran's reported mild memory loss, the examiner opined that this symptom is likely caused by the Veteran's diagnosed sleep apnea associated with oxygen desaturation (lack of oxygen). "If oxygen desaturations during sleep occur for a prolonged period of time prior to treatment, normal cognitive function may be impaired resulting in memory loss." 

Finally, the examiner disagreed with the diagnosis of "hypoxic/neurological disorder" made by a previous examiner. The examiner noted the Veteran's hypoxia is likely caused by his sleep apnea and that the Veteran does not have a neurological disorder. 

The Veteran contends incidents where he lost consciousness from being "knocked out" during boxing matches were not documented in the record, but that these incidents of unconsciousness contribute to his brain injury. While his personnel record does not reflect the boxing team's activities, the Veteran is competent to report experiences of service. 38 U.S.C. § 1154(a). However, he does not have the medical expertise to diagnosis a brain injury from such incidents because of the medically complex nature of such a diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that while lay people may, in some circumstances, speak competently as to matters of diagnosis or etiology, such circumstances are not met when the medical question involved is "complex" in nature). The Board gives greater weight to the neurologist's opinion as to whether the Veteran currently has a brain injury or demonstrates residuals of a brain injury than the Veteran's contentions regarding a medical nexus.



ORDER

Service connection for residuals of a brain injury is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


